Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-12 directed to Group II, drawn to a method of manufacturing a monolithic solar cell, non-elected without traverse.  Accordingly, claims 10-12 been cancelled.
Reasons for Allowance
Claims 1 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance. The closest prior of art record includes Mishima (US 2018/0019360 A1) and  Malinkiewicz (“Perovskite solar cells employing organic charge-transport layers”). Mishima discloses a monolithic solar cell with stacked first silicon and second perovskite solar cells. Mishima discloses that the silicon solar cell comprises an electrode, a silicon substrate, an n-type emitter layer, a recombination ITO layer, an interfacial layer that can be formed of multiple organic layers including PEDOT:PSS and poly-TPD, and the second perovskite layer is formed of p-type hole transporting layer, a perovskite layer, an- n-type electrode layer, and a metal grid layer. Malinkiewicz discloses the advantages of having a hole transport layer being multilayer including PEDOT:PSS and poly-TPD as opposed to a single layer. There is no teaching, suggestion, or motivation to modify the closest prior art of record to have the entirety of claim 1, which includes a partially decomposed PEDOT:PSS layer. The presence of the partially decomposed PEDOT:PSS layer improves the monolithic solar cell performance (see Applicant’s arguments 04/14/2022 and Fig. 5).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726